       Case: 4:20-cv-00161-SA-JMV Doc #: 11 Filed: 10/05/20 1 of 2 PageID #: 247




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION
 LAKEYLAH WHITE                                                                         PLAINTIFF

 VS.                                               CIVIL ACTION NO.: 4:20-cv-00161-SA-JMV

 CITY OF GRENADA, MISSISSIPPI et al.                                                DEFENDANTS

                         ORDER STAYING CERTAIN PROCEEDINGS

         Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting an immunity

defense… stays the attorney conference and disclosure requirements and all discovery, pending

the court’s ruling on the motion, including any appeal. Whether to permit discovery on issues

related to the motion and whether to permit any portion of the case to proceed pending resolution

of the motion are decisions committed to the discretion of the court, upon a motion by any party

seeking relief.”

         Defendants have moved to dismiss, raising qualified immunity and immunity under the

Mississippi Tort Claims Act. Doc. #6, 9. Accordingly, staying discovery in this case is appropriate

at this time.

         If any party desires to seek leave to take immunity-related discovery, it must file a motion

for leave to do so within seven (7) days hereof, setting forth the type and scope of such discovery

and an estimated time frame for constructing it. If any party objects to any motion for immunity-

related discovery, it shall file an objection within four (4) days following service of the motion.

       IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby STAYED

and the [10] case management conference shall be cancelled, pending a ruling on the immunity

motion. The defendants shall notify the undersigned magistrate judge within seven (7) days of

resolution of the pending motion and shall submit a proposed order lifting the stay.
   Case: 4:20-cv-00161-SA-JMV Doc #: 11 Filed: 10/05/20 2 of 2 PageID #: 248




SO ORDERED this, the 5th day of October, 2020.

                                       /s/ Jane M. Virden
                                       UNITED STATES MAGISTRATE JUDGE
